Citation Nr: 0936984	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for lichen planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2008 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Petersburg, Florida, which 
denied the Veteran's request for an increased disability 
evaluation for service-connected lichen planus.

In June 2009, a hearing was held before the undersigned 
Veterans Law Judge sitting in Washington, DC.  A transcript 
of that proceeding has been associated with the claims 
folder.

During his hearing before the Board, the Veteran stated that 
he has developed depression secondary to his service-
connected skin disorder.  The Veteran also made reference to 
depression in his VA Form 9, dated in September 2008.  This 
matter is therefore referred to the RO for appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veteran's Claim Assistance Act ("VCAA"), VA has a 
duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The Veteran was most recently afforded a VA examination in 
November 2007 pursuant to his claim for an increased rating.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
However, the United States Court of Appeals for Veterans 
Claims ("Court") has also held that a veteran is entitled 
to a new VA examination where there is evidence, including 
his statements, that the disability has worsened since the 
last examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran contends that his disabling skin disease has 
increased in severity.  Specifically, he states that the 
disease now affects more than 40 percent of his body, 
including his groin area, and has disfigured his genitals.  
See Board hearing transcript, June 2009. 

The Veteran's service-connected lichen planus is currently 
rated at 50 percent disabling pursuant to 38 C.F.R. § 4.118, 
Diagnosis Code 7806.  According to this diagnostic code, a 
higher 60 percent rating requires involvement of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period. 38 C.F.R. 
§ 4.118, Code 7806 (2008).

During the June 2009 Board hearing, the Veteran reported that 
he suffers from frequent flare-ups of his lichen planus, 
which cause him to lose substantial amounts of time from 
work.  He claims that at these times, between 60-70 percent 
of his entire body is affected by his skin disorder.  See VA 
Form 9, September 2008.  The record reflects that the 
previous VA examiner did distinguish between the 
manifestations of his service-connected and nonservice-
connected disabilities.

The Veteran's primary contention, however, is that the 
November 2007 VA examination was not adequate because the 
examiner failed to take into account the affect that his non-
service-connected skin disorders, including psoriasis, have 
on his service-connected disorder.  In this respect, the 
examiner should be asked whether his service-connected skin 
disorder is in any way impacted by flare-ups or 
manifestations of his any nonservice-connected skin 
disorders, or vice versa.

Review of the claims folder shows that the evidence of record 
is not sufficient upon which to base a decision.  Although 
the Veteran was afforded a VA examination in November 2007, 
and the VA examiner provided a February 2008 addendum 
clarifying her opinion and indicating that less than 20 
percent of the Veteran's entire body was affected by his 
disorder, in light of the Veteran's claim of a worsening of 
his condition, the Board finds that an additional disability 
evaluation examination is necessary in order to clarify the 
current severity of his disability.   

Additionally, the Board notes that the Veteran's 
representative has stated that the Veteran is now taking a 
new immunosuppressant medication, which he is required to via 
weekly injections, to treat his disease.  Based on this new 
information, and because the most recent medical treatment 
records in the claims folder are from November 2007, the 
Board finds it necessary to obtain the Veteran's complete up-
to-date medical treatment records.  Where VA has constructive 
and actual knowledge of the availability of pertinent reports 
in its possession, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimants were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of VA are deemed 
to be constructively of record, they must be obtained.  Id.

The Board also notes that it is aware of the Court's decision 
in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case 
which concerned the evaluation of a service-connected 
disorder which fluctuated in its degree of disability, that 
is, a skin disorder which had "active and inactive stages," 
or was subject to remission and recurrence.  The Court also 
remanded that case for VA to schedule the Veteran for an 
examination during an "active" stage or during an outbreak 
of the skin disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."].  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and 
the skin disorder should be considered, whenever possible, at 
a time when it is most disabling.  Bowers; Ardison.  As such, 
the Board finds that an attempt should be made to examine the 
Veteran during an active phase of his skin disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's lichen 
planus since November 2007 and associate 
these records with the claims folder.  Any 
negative reply should be included in the 
claims folder.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected lichen 
planus.  To the extent possible, the 
examination should be scheduled during an 
eruption or exacerbation of his skin 
disorder to give the best indication of 
the condition at its worst.  The claims 
folder must be made available to the 
examiner and pertinent documents therein 
should be reviewed by the examiner.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  Color 
photographs should be taken, if 
appropriate.  All signs and symptoms 
necessary for rating the skin condition 
under the current rating criteria should 
be reported in detail, to include the 
percentage of the entire body affected and 
the percentage of exposed area(s) 
affected.  If the appellant is not 
experiencing an outbreak at the time of 
the examination, the examiner should, to 
the extent possible, opine as to the 
percentage of the entire body and the 
percentage of exposed area(s) that could 
be affected during an eruption or 
exacerbation.  The examiner should also 
take into account whether and to what 
extent his lichen planus is affected by 
his non-service-connected skin disease(s) 
and report any such findings in detail.  
The examiner should also note whether the 
Veteran has received constant or near-
constant systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs during that past twelve-month 
period.  Any and all opinions must be 
accompanied by a complete rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

